DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 03/04/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the cutting station” in line 2, “the laser type” in line 3, and "the milling type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the image acquisition station” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilliard et al. (US 2008/0141534 A1).
	Regarding claims 1 and 6, Hilliard discloses equipment for manufacturing orthodontic and/or prosthetic dental devices (title of robotic system for forming features in orthodontic aligners) comprising: a plurality of working stations adapted to perform working operations on an orthodontic or prosthetic semi-finished product and/or on a positive model of a dental arch(paragraph [0047] all disclosing the working on a semi-finished orthodontic product of an aligner), 
at least one working station of the plurality of working stations being a prototyping station (paragraph [0068] line 7 disclosing multiple stations);and being adapted to carry out a prototyping of the orthodontic or prosthetic semi-finished product and/or of the positive model by one or more subtractive mechanical operation through one or more tools (paragraph [0094] lines 1-2 disclosing a subtractive laser tool) and a second prototyping station by one or more of an additive mechanical working operations( paragraph [0100] lines 1-26 disclosing a station that additively mechanically forms shapes by die molding which adds the shape of the die to the product, a review of the specification fails to find the term “additive mechanical working operation” to being limited to how the addition occurs).
 - a grasping device adapted to maintain the orthodontic or prosthetic semi-finished product and/or the positive model grasped in particular during the working operations, and to move it between the plurality of working stations (paragraph [0068] all disclosing the product is grasped on a turntable and lift platen to move between stations); and 
- a processing unit adapted to drive the plurality of working stations and the grasping device maintaining updated information about position and orientation (paragraph [0066] lines 10-22) of the orthodontic or prosthetic semi-finished product and/or of the positive model by way of the grasping device (paragraph [0068] lines 5-7 disclosing the grasping device has a known position and rotation in three-dimensional space relative to the workstations); 
wherein the prototyping station is adapted to carry out one or more subtractive or additive mechanical working operations while the orthodontic or prosthetic semi-finished product and/or the positive model is grasped by the grasping device (paragraph [0094] lines 1-15).

Regarding claims 2 and 9, Hilliard further discloses wherein the plurality of working stations further comprises - an image acquisition station is an optical scanner (paragraph [001] lines 1-5 and 21-24).
Regarding claim 3, Hilliard further discloses wherein the plurality of working stations further comprises: - a thermoforming station (paragraph [0098] lines 1-2).
Regarding claims 4 and 8, Hilliard further discloses wherein the plurality of working stations further comprises: - a cutting station is a laser cutter (paragraph [0094] lines 1-2).
Regarding claim 5, Hilliard further discloses wherein the plurality of working stations further comprises:  a surface finishing station (paragraph [0097] lines 1-8 laser etching for surface markings on finished products)..
Regarding claim 7, Hilliard further discloses wherein the grasping device is adapted to maintain the orthodontic and/or prosthetic dental devices and/or the positive model permanently grasped (paragraph [0092] lines 8-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        07/01/2022

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772